Correspondence July 5, 2012 U.S. Securities and Exchange Commission Mellissa Campbell Duru, Special Counsel Office of Mergers and Acquisitions treet NE Washington, DC 20549-7010 Fax (703) 813-6968 Re: PURE Bioscience, Inc. Preliminary Proxy Statement on Schedule 14A Filed June 25, 2012 File No. 1-14468 Dear Ms. Duru: This letter is delivered in response to the request included in a letter of comment dated July 3, 2012 (the “Staff Letter”) from the staff of the Securities and Exchange Commission (the “Staff) to the PURE Bioscience, Inc., a Delaware corporation (the “Company,” “us” or “we”).The undersigned are all participants in the solicitation of proxies in connection with the Company’s annual meeting of stockholders to be held July 25, 2012.In connection with their participation in such solicitation, each of the undersigned hereby acknowledges that: · the participants are responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the participants may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. In addition, each of the undersigned has been advised that the Division of Enforcement has access to all information the participants provide to the Staff in connection with its review of the Company’s filing or in response to the Staff’s comments thereon. Sincerely, Pure Bioscience, Inc. By: /s/ Michael Krall Michael Krall, Chief Executive Officer DIRECTORS: /s/ Gregory Barnhill Gregory Barnhill Date: July 6, 2012 /s/ Dennis Brovarone Dennis Brovarone Date: July 5, 2012 /s/ John Carbone, MD John Carbone, MD Date: July 5, 2012 /s/ Michael Krall Michael Krall Date: July 5, 2012 /s/ Paul Maier Paul Maier Date: July 5, 2012 /s/ Donna Singer Donna Singer Date: July 5, 2012 www.purebio.com voice: 619.596.8600 facsimile: 619.596.8790 1725 Gillespie Way > El Cajon, California 92020
